Per Curiam.
This matter is before us on motion by appellant, John S. Craig, an inmate of the Stillwater Prison. He has appealed from an order of the District Court of Washington County denying his application for a writ of habeas corpus. The clerk of the District Court of Washington County has advised him that upon payment of the filing fee the return on his appeal will be made to this court. By informal pleadings, appellant appears forma pauperis and asks this court to order the clerk of the district court to waive *580payment of the fee required in preparation of the necessary papers to be transmitted to the clerk of this court.
We recognized in Cole v. Rigg, 261 Minn. 578, 111 N. W. (2d) 120, that if the petitioner is in fact a pauper he has a right to file an appeal from the decision of the trial court denying his petition without payment of the clerk’s filing fee.1 We pointed out, however, that the determination of his status as an indigent person must first be determined by the trial court and remanded the case to the district court for a determination as to whether the petitioner was in fact a pauper and unable to pay the fee. We clearly establish the policy in that decision that petitions of this nature, whether on appeal from orders denying writs of habeas corpus or from criminal convictions, should be addressed to the judge of the district court and a proper showing made of indigence. This matter is accordingly remanded to the District Court of Washington County.

Smith v. Bennett, 365 U. S. 708, 81 S. Ct. 895, 6 L. ed. (2d) 39.